DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Claims Status
	Claims 1, 7, 8, and 10-15 are amended and claims 2-4 and 16-19 are cancelled.  Claims 1, 5-15, and 20-23 remain pending.

Response to Arguments
The objection to claim 15 is withdrawn in view of the amendment to the claim.
Applicant’s arguments, see pgs. 11-13, filed 7/26/2022, with respect to the rejection of claims 1, 3-6, 10, 11, and 18-21 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claims 1, 7, 8, 10, 11, 12, 13, 14, and 15 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15, and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recite a data acquisition unit that acquires bodily information including at least one of a blood pressure value, a pulse rate value, and a pulse pressure measured from the subject.  Each claim further includes a limitation for the generation of numerical indices where each is based on a plurality of pieces of the bodily information associated with position information.  Where only one piece of information is acquired (as seems to be possible from the first clause), it is unclear how the indices may be based on a plurality of pieces of information.  It may be that the plurality of pieces was obtained separate from the data acquired in the first clause, but this is not clear either or there may be a critical step that is not included that may clarify this indefiniteness.

Conclusion
Claims 1, 5-15, and 20-23 are rejected.  No prior art rejections were included in this Office Action. It is anticipated that resolution of the above issue will likely place the application in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791     
              
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791